NUMBER 13-12-00434-CR

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


                               IN RE EUGENIO MARTINEZ


                          On Petition for Writ of Mandamus.


                                MEMORANDUM OPINION

           Before Chief Justice Valdez and Justices Garza and Vela
                     Memorandum Opinion Per Curiam1

       Relator, Eugenio Martinez, proceeding pro se, filed a petition for writ of

mandamus on July 9, 2012, through which he requested that we direct the trial court to

process his motion for out-of-time appeal. By memorandum opinion, we dismissed the

petition for lack of jurisdiction. In re Martinez, No. 13-12-00434-CR, 2012 Tex. App.

LEXIS 5605, at *2 (Tex. App.—Corpus Christi July 9, 2012, orig. proceeding) (mem. op.

per curiam, not designated for poublication).             Relator has now filed a motion for



       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).


                                                  1
reconsideration.    We grant the motion for reconsideration, withdraw the opinion

previously issued by this Court, and substitute the following opinion in its place.

       To be entitled to mandamus relief, relator must establish both that he has no

adequate remedy at law to redress his alleged harm, and that what he seeks to compel

is a ministerial act not involving a discretionary or judicial decision. State ex rel. Young

v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim.

App. 2007). If relator fails to meet both of these requirements, then the petition for writ

of mandamus should be denied. See id.

       It is relator’s burden to properly request and show entitlement to mandamus

relief. Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig.

proceeding) (“Even a pro se applicant for a writ of mandamus must show himself

entitled to the extraordinary relief he seeks.”). In addition to other requirements, relator

must include a statement of facts supported by citations to “competent evidence

included in the appendix or record,” and must also provide “a clear and concise

argument for the contentions made, with appropriate citations to authorities and to the

appendix or record.” See generally TEX. R. APP. P. 52.3. In this regard, it is clear that

relator must furnish an appendix or record sufficient to support the claim for mandamus

relief. See id. R. 52.3(k) (specifying the required contents for the appendix); R. 52.7(a)

(specifying the required contents for the record).

       The petition for writ of mandamus before the Court fails to include an appendix or

a record. In fact, we are even unable to discern the nature of the judgment or order that

relator seeks leave to appeal.      Accordingly, the Court, having examined and fully

considered the petition for writ of mandamus and the applicable law, is of the opinion



                                             2
that relator has not met his burden to obtain mandamus relief. See State ex rel. Young,
236 S.W.3d at 210. Relator’s petition for writ of mandamus is denied. See TEX. R. APP.

P. 52.8(a).



                                              PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).
Delivered and filed the
7th day of August, 2012.




                                          3